Title: To James Madison from Richard Peters, 9 August 1807
From: Peters, Richard
To: Madison, James



Dear Sir
Belmont 9th. Augt. 1807

	From Motives of long & un altered personal Esteem, & as a small Token or Keep-sake, I send you a Collection of Admiralty Decisions, published by my Son.  I consented to their Publication, to save myself Trouble, & not with any View to juridical Fame.  I know not that they will give you much Information, as a Member of the Corps diplomatique.  As to the Subject which now justly rouses the Feelings of us all--& enfuriates some--There is little in it applicable, save that it will shew a Disposition rather to pass over the strait Line of Obligation, as to Deserters from foreign Ships, than nicely to attend to bounden Duty.  I have never medled with Deserters from national Ships of foreign States, except where Conventions pointed out my Duty.  But having so much Opportunity to gain Information with Respect to the Conduct of most foreign Nations, I am satisfied, that Nothing has been done here, as to restoring foreign Seamen leaving their Ships when within our Port, which has not been reciprocated by the European Nations generally.  I say generally, for there are Exceptions, & the British are the least entitled to reciprocal Comity.  I have thought it right to restore the Equipage of a foreign trading Ship, exactly to the State in which she arrived.  And I percieve this to be done generally, in Ports at which our Ships trade.  I have refused Assistance to pick up Deserters, on Pretexts frequently brought forward, where they sought an Asylum here, under common Circumstances.  This I knew was an Affair of diplomatic, or legislative Arrangment; & some Regulation might be formed on the Subject.  The French Consul, a Week or two ago, applied to me for a Warrant to put on Board of a Transport laying in the Delaware, a young Swindler, he had placed on the Rolle of the Frigate, whose Officers & Crew are returning to France in a Vessel hired here for the Purpose.  The young Gentleman had touched, the Pocket of the Consul, & he had confined him in Gaol on civil Process.  I found too he was a British Prisoner of War on Parole.  For obvious Reasons, I refused.	The Affair of the Chesapeake roused my old 1776 Blood; & while the Fever was ardent, I could have brushed up my old Helmet.  I am yet ready to hobble thro’ what Duty an old Revolutionist can accomplish.  The Scissors of Time, & not those of any Delilah, have clip’d my revolutionary Locks, tho’ I never was much of a Sampson.  But, now, I think, with Falstaff, that "the better Part of Valour is Discretion".  And I find his Maxim very convenient in other Matters, beside fighting.	You have, no Doubt, seen our Major General Barker’s Orders.  He was my Sergeant in 1776; & I told him, I should have liked then, to have heard such an Harangue from a recruiting Sergeant.  But now, for a Major General, it was out of Time & Place.  He said if the Government made Peace after our former War, he did not agree to it; & never will consent in future.  He is a good Fellow, but, incontinently too much of a Barker.  I entreated him to consider of it.  For if the present Affair should be patched up, the British will never forgive him.  I wished him to consent that I should write to you, as Dennis the Critic did to the Duke of Marlboro’, to get a separate Article in the Treaty, officially to include him.  But he will not agree.  I have an old Regard for him; & therefore  beg, nevertheless, that you will think of him, in any Instructions you may draw up for a Plenipo:  He was an honest Taylor; & was to my Knowledge, desired to consult some Friend, before he took in Hand any Measure.  But he is original Bunkum, & will cabbage Nothing.  What Stuff his Aids are made of, I know not, or who are his Journey men.  If he has consulted any Advisor, it must be a Goose, which no Doubt accompanies him habitually.  He has cut out Work for himself, being pricked hard by his own Craft.  Serieusement, This Extravagance is generally disapproved of.	I have a Right to take Liberties with my Friend Barker, because some Years ago at the Trial of Singleterry, for entering on Board a french Genet Privateer, Barker was in the Gallery at the Head of some orderly Gentlemen, secretly armed to rescue the Prisoner, if he had been convicted, & adjudged to Punishment.  My Brother Iredel was, in no small Degree, inclined to Loco-Motion, But I insisted on Keeping our Curule Chairs.  Independent of my Roman Virtue, I suspected we were safe; as I knew the Jury would supersede the Necessity of Barker’s Exploits, by acquitting the Culprit; as they all had most virulently, la mal française.  Iredel was very firm after the Verdict; & would have committed everybody.  But I interposed; lest he should commit himself.  Yours truly,


Richard Peters

	You will see in the Case of Willingdon v. The Försöket, Page 197, & a Note in the Postscript, my general Conduct as to foreign Ships, & Deserters.  The Book therefore will be of no great diplomatic Use: Tho’ I am convinced it will be highly serviceable to those of the Bar who condescend to practice on the Admiralty Side of the D. Court.  Our Lawyers of the first Chop find good Pickings in the Court of this District; & therefore honour me with frequent Visits there.	There are few if any Books, containing any Variety of adjudged Cases, on those Branches of Admiralty Jurisdiction daily & constantly required, & especially in a neutral Country.  If all the Cases on general Principles, determined in our several Districts, were published, some general Code or Body of Law could be formed; & adapted to our Situation.  If this Book leads the Way, & incites others, it will advance one Step towards a very desireable Object: Tho’ I think very little is wanting, if there should be a Uniformity of Decision, upon Principles long established, but too often overlooked, & seldom investigated.